IN BANC.
Action by the Northwestern National Insurance Company of Milwaukee, Wisconsin, and another, against A.H. Averill, as State Insurance Commissioner. Judgment for defendant, and plaintiffs appeal.
APPEAL DISMISSED.
Plaintiff is a fire insurance corporation organized under the laws of the state of Wisconsin. It brought this action against the insurance commissioner of this state, on a stipulation of facts, for the purpose of testing the constitutionality of the Oregon statute relating to the appointment and licensing of more than one agent in the cities of this state: Oregon Code 1930, §§ 46-1604, 46-1608.
The circuit court entered judgment against plaintiff and it attempted to appeal to this court by giving *Page 673 
a notice of appeal not signed by appellant or by any attorney of this court. The notice of appeal came to our attention and the question is, should the court on its own motion dismiss the appeal?
We agree with counsel that it is not the policy of this court to dismiss appeals on mere technicalities. Neither is it the policy of the court to assume jurisdiction of causes unless the plain provisions of the statute conferring jurisdiction have been complied with. The appeal should be dismissed on the authority ofEstate of Nelson, 101 Or. 14 (198 P. 892). The principles announced in that case are in strict conformity with the statute, and we see no reason for overruling that authority in the instant case.
The appeal will be dismissed.
It is so ordered.